DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 02/07/2022 are acknowledged and have been fully considered.  Claims 1-10 and 22-40 are pending. Claim 9 is amended. Claims 26-40 are newly added. Claims 11-17 are canceled. Claims 18-21 were previously canceled. Claims 1-10 and 22-40 are now under consideration.
Terminal Disclaimer
The terminal disclaimers filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,405,961, USP 10,130,288 and USP 9,717,583 have been approved.  
The previous obviousness type double patenting rejections of claims 1-10 and 22-25 over USP 10,405,961, USP 10,130,288 and USP 9,717,583 are withdrawn.
Declaration Under 37 C.F.R. 1.130
	Applicants submitted a declaration by co-inventor Ulrike W. Klueh under 37 C.F.R. 1.130 on 02/07/2022 stating that Klueh reference with a publication date of August 25, 2015 falls under the prior exception set forth in 35 U.S.C. 102(b)(1)(A) because it was (a) a public disclosure made within the one year grace period to the effective filing date of the claimed invention (September 11, 2015) and (b) an “inventor-originated disclosure”. Applicants argue that therefore the Klueh reference is not prior art. See page 1 of the declaration filed 02/07/2022.
	However, the declaration does not contain the correct language. If a prior disclosure upon which the rejection is based is by someone who obtained the subject matter from the inventor or a joint inventor (an inventor-originated disclosure), and was made one year or less before the effective filing date of the claimed invention, the applicant may establish by way of an affidavit or declaration by stating that the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. See MPEP §2153.01(b).
	Therefore, the declaration under 37 C.F.R. 1.130 filed on 02/07/2022 is not sufficient to disqualify Klueh et al., as prior art under AIA  35 U.S.C. 102(a)(1).

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 has been amended to include the species stents. However, a comma is missing between meshes and stents. It is suggested to amend as below to obviate the objection.
Claim 9. The implantable device of claim 1, wherein the implantable device comprises at least one member selected from the group consisting of sensors, meshes, stents, and cannulas.  
Claim 32 is objected to because of the following informalities:  Claim 32 recites abbreviations VEGF-A, VEGF-B, VEGF-C and VEGF-D and does not recite the full name of the abbreviation. It is suggested to disclose the full name of the abbreviation with the abbreviation in parenthesis for the first time; and it is noted that the full name of VEGF, vascular endothelial growth factor, is first disclosed earlier in claim 5. It is suggested to amend claim 5 as below by including the abbreviations to obviate the objection.
Claim 5. The implantable device of claim 1, wherein the crosslinked extracellular matrix contains a factor that includes at least one of a vascular endothelial growth factor (VEGF), a hepatocyte growth factor (HGF) and a fibroblast growth factor (FGF).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This new rejection is necessitated by the amendment filed on 02/07/2022.
Claims 29 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendments filed 02/07/2022 have introduced NEW MATTER into the claims.  Claims 29 and 38 currently recite limitations which were not disclosed in the original disclosure.  Claim 29 is newly added and recites the crosslinked extracellular matrix contains at least one genetic element selected from the group consisting of DNAs, RNAs, viral vectors, plasmids and nanomaterials. Claim 38 is newly added and recites the crosslinked extracellular matrix contains nanomaterials.  These limitations constitute new matter.
Applicants point to [0109] and [0162] of the PGPub (corresponds to paragraph bridging pages 15-16 and para. 1 on page 26 of instant specification) as support for the limitations in newly added claims 29 and 38.  However, [0109] (lines 4-8 on page 16 of specification) only discloses nanomaterials as an example of an element that can be incorporated in an artificial cell. The original disclosure does not define nanomaterials anywhere else. The specification discloses the basement membrane contains artificial cells (see first para on page 29, see Fig. 1 – 14b is an artificial cell), however the specification or the original claims do not disclose the crosslinked extracellular matrix contains nanomaterials. The new limitations in claims 29 and 38 are hence not supported by the original disclosure.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
Instant claims 29 and 38 now recite limitations, which are not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly added claims 29 and 38, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 29 and 38 in the specification or claims as-filed, or remove these limitations from the claims in response to this Office Action. 
It is suggested to delete “nanomaterials” in claim 29 and cancel claim 38 to obviate this rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

This new rejection is necessitated by the amendment filed 02/07/2022.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a list of alternative species of genetic elements. However, DNAs, RNAs, viral vectors and plasmids are genetic elements, but nanomaterials is not a genetic element. It is not clear if the nanomaterials are modified to contain the genetic elements listed in the claim or not. Therefore, the metes and bounds of the claim are indefinite. It is suggested to delete the species “nanomaterials” in claim 29 to obviate this rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 (Maintained)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The earliest effective U.S. filing date afforded the instantly claimed invention recited in claims 6 and 25 has been determined to be 09/11/2015. See the Non-Final Rejection dated 10/07/2021 at pages 3-4.
Claims 6 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Klueh (J. Diabetes Sci. Tech, Aug. 25, 2015; Applicant IDS) in view of Gertzman (US 2010/0185219; Pub. Jul. 22, 2010; Applicant IDS) as evidenced by Glutaraldehyde (PubChem Compound Summary, Webpage, 2021).
Regarding claims 6 and 25, Klueh teaches implantable glucose sensors coated with basement membrane preparations (page 1 Background).  Klueh teaches the basement membrane comprises extracellular matrix proteins including Type IV collagen and laminin (page 2 para. 2). Klueh teaches dialyzing basement membrane preparations in water with a dialysis membrane of cutoff MW 3500 to eliminate salts, vitamins, amino acids and glucose (see Fig. 1, pg. 3 Dialysis of Cultrex BM preparations). Klueh teaches coating glucose sensors with the dialyzed basement membrane reduces inflammation after implantation into tissue (see Fig. 4). Since the dialysis in Klueh is performed with a tubing with cutoff MWCO 3500, any compound smaller than 3500 Daltons would be removed. Therefore, the basement membranes produced by the methods of Klueh after dialysis would be free from glucose, amino acids, salts and vitamins having a molecular weight of 2000 daltons or less. The instant specification discloses basement membrane as an example of extracellular matrix (see instant specification page 17 lines 6-8), so the basement membrane preparation of Klueh would read on an extracellular matrix preparation as recited in the instant claims.
Klueh does not teach the basement membrane preparation to be crosslinked with a di-aldehyde.
Gertzman teaches surgical implantable meshes comprising ECM materials including basement membranes (par. [0013],[0016],[0024],[0043]) and teaches crosslinking the collagen in the ECM reduces the antigenicity of the material (par. [0006]). Gertzman teaches the crosslinking can be achieved by chemical means using glutaraldehyde (see [0014]). Glutaraldehyde is a di-aldehyde (for evidence see page 1, Structure on page 2 of Glutaraldehyde). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the basement membrane preparation comprising ECM in the methods of Klueh and crosslink the collagen in the basement membrane using glutaraldehyde as taught by Gertzman. One of ordinary skill would be motivated to do so because Gertzman teaches crosslinking the collagen in the ECM reduces the antigenicity of the material and can be achieved by chemical means using glutaraldehyde.
The combination of Klueh and Gertzman renders claims 6 and 25 obvious.

Response to Arguments
Applicant's arguments filed 02/07/2022 with regards to the rejections of claims 6 and 25 under 35 USC 103 have been fully considered but they are not persuasive. Applicants argue the Rule 130 declaration signed by co-inventor Ulrike Klueh submitted on 02/07/2022 is sufficient to overcome the 103 rejections because Klueh is an inventor-originated disclosure that was published less than 1 year before the filing date of the priority PCT application (see first para on page 7 of remarks filed 02/07/2022).
These arguments are not persuasive, because as discussed above the declaration does not contain the correct language. Klueh et al., still qualifies as prior art under AIA  35 U.S.C. 102(a)(1). The rejections of claims 6 and 35 under 35 USC 103 over Klueh in view of Gertzman are maintained.

Allowable Subject Matter
Claims 1-5, 7-10 and 22-24 were previously indicated as free of the prior art. See the Non-Final rejection dated 10/07/2021 at pages 16-17 for the reasons for the indication of allowable subject matter. Newly added claims 26-40 which depend from claim 1 are also free of the prior art.
Claims 9 and 32 are objected to. 
Claims 29 and 38 are rejected under 35 U.S.C. 112 (a) for New Matter. Claim 29 is further rejected under 35 U.S.C. 112 (b) as being indefinite. 
Claims 6 and 25 are rejected under 35 U.S.C. 103. 
Claims 1-5, 7-8, 10, 22-24, 26-28, 30-31, 33-37 and 39-40 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657